Citation Nr: 1039811	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for 
hypertension.

In October 2004, the RO notified the Veteran that it had granted 
service connection for PTSD, and evaluated the disability as 50 
percent disabling.  In December 2004, the Veteran submitted a VA 
Form 9, Appeal to the Board, in which he argued that his 
disability should be evaluated at a higher level.  He wrote that 
a 70 percent rating would be reasonable.  The Veteran was 
subsequently granted a 70 percent evaluation. 

 Although the VA Form 9, could be construed as a notice of 
disagreement with the October 2004 decision, the Veteran limited 
his appeal to the 70 percent rating.  Inasmuch as he was granted 
that evaluation, he received the full benefit sought on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (holding that claimants 
are presumed to be seeking the maximum benefit under law, but may 
choose to limit an appeal to a lesser benefit).

With respect to the claim of entitlement to service connection 
for hypertension, the Veteran submitted additional evidence in 
September 2010 for consideration without a waiver of RO 
consideration.  However, as the Board is granting the Veteran's 
claim, a waiver of RO consideration of the evidence is not 
necessary. 38 C.F.R. § 20.1304(c) (2009).



FINDING OF FACT

Resolving all doubt in favor of the Veteran, PTSD is a proximate 
cause of the Veteran's hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Because the Board is granting the appeal, the Veteran requires no 
further notice or assistance to substantiate the claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result of 
a service-connected disease or injury." 38 C.F.R. § 3.310(a).  
Secondary service connection is also available for an increase in 
a non-service connected disability that is caused by a service 
connected disease or disability, provided there is evidence of 
the baseline disability prior to aggravation (and such evidence 
was created prior to the aggravation).  38 C.F.R. § 3.310(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hypertension

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension.  

The Veteran has stated that he developed hypertension in the late 
1970s (see November 2007 VA examination), however, there is no 
medical evidence in the claims file to confirm this.  A February 
2004 VA treatment record notes that the Veteran was diagnosed as 
having hypertension in August 2002, while a VA PTSD examination 
report dated in October 2002, shows that Veteran denied any 
medical conditions.  

The first contemporaneous record of hypertension was in the 
report of a private psychological evaluation dated in April 2003.  
At that time, the Veteran reported that he took Paxil, an 
antidepressant, for hypertension.  VA treatment records show that 
he was prescribed Paxil in conjunction with psychiatric 
treatment.

Hypertension must be confirmed by readings taken two or more 
times on three or more days.  Hypertension means diastolic 
readings of 90mm or more or systolic readings of 160 or more.  
38 C.F.R. § 4.104, Note (1), following Diagnostic Code 7101 
(2010).  On VA examination in November 2007, the Veteran was on 
medication for high blood pressure.  On examination, he had blood 
pressures of 180/110 and 170/96 in the right arm; and 180/100 in 
the left.  Other blood pressure readings have not been reported, 
but VA treatment providers presumably diagnosed hypertension in 
accordance with VA standards.  Resolving reasonable doubt in his 
favor the Board finds that the Veteran has current hypertension 
in accordance with 38 C.F.R. § 4.104.

As for the etiology of the hypertension, the examiner who 
provided a November 2007 VA examination concluded that the 
Veteran's hypertension was not caused by nor the result of his 
service-connected PTSD; because PTSD does not cause essential 
hypertension.  The examiner did not offer a rationale, other than 
to state there was no known cause for the Veteran's hypertension.  
Most of the probative value of a medical opinion comes from its 
reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  As the November 2007 medical opinion was not accompanied 
by any rationale it is of little probative weight. Id. 

The Board sought an expert medical opinion through the Director 
of the Veterans Health Administration.  38 C.F.R. § 20.901(a).  
In a medical opinion dated in August 2010, a VA physician and 
Board-Certified psychiatrist opined that the Veteran's PTSD was 
an "independently contributing factor" in the Veteran's 
hypertension.  This opinion was based on a review of scientific 
medical literature which revealed that combat veterans with PTSD 
have evidence of exaggerated blood pressure greater than patients 
without a mental disorder.  The effect of PTSD was present even 
when smoking and advanced age were factored in.  


As the weight of the evidence is in favor of a conclusion that a 
link exists between the Veteran's hypertension and his service-
connected PTSD and resolving reasonable doubt in his favor, the 
Board concludes that the criteria for service connection for 
hypertension have been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.303, 3.310.

ORDER

Service connection for hypertension is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


